IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2009
                                     No. 08-30838
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

DONNA OSBORNE MCKENZIE

                                                   Plaintiff-Appellant

v.

E O G RESOURCES INC; MARK B PAPA, in his capacity as CEO and
Chairman of the Board of E O G; JOHNNY OSBORNE; ALVERNE OSBORNE
BARNES; LINDA OSBORNE WOODS

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:08-CV-308


Before HIGGINBOTHAM, DAVIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       Donna Osborne McKenzie, proceeding pro se, appeals the district court’s
dismissal of her complaint against EOG Resources, Inc. and Mark B. Papa, CEO
and Chairman of the Board, for production payments or royalties on oil and gas
wells in Louisiana. The district court dismissed McKenzie’s claims against Mark
B. Papa for lack of personal jurisdiction.             The district court subsequently



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-30838

dismissed her complaint for failure to comply with the court’s order to join her
siblings as required parties pursuant to F ED. R. C IV. P. 19 due to litigation
pending in Louisiana state court concerning ownership of the property in
question.
      McKenzie argues that the district court erred as a matter of law in failing
to follow procedural due process. Although this court liberally construes the
briefs of pro se litigants, pro se parties must still brief the issues and comply
with the standards of Rule 28 of the Federal Rules of Appellate Procedure.
Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995).          The Federal Rules of
Appellate Procedure require the parties to provide references to the page
number of the record to support statements of fact. F ED. R. A PP. P. 28(a)(7) and
(9)(A); 5 TH C IR. R. 28.2.2. Rule 28(a)(9)(A) also requires the argument to contain
citations to the authorities on which the appellant relies. McKenzie’s brief
contains no record citations and no citation to relevant legal authority.
McKenzie has not briefed any argument relating to the district court’s reasons
for dismissal. Failure by the appellant to identify any error in the district court’s
analysis or application to the facts of the case is the same as if the appellant had
not appealed that judgment. Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987).
      McKenzie’s appeal is inadequately briefed, and we thus DISMISS the
appeal as frivolous. 5th Cir. R. 42.2. The motion for discovery is DENIED.




                                         2